DETAILED ACTION
Claims 1, 4-5, 9, 12-14 and 17-20 are currently pending and being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cunha et al. (US 2016/0084502) in view of Feigl et al. (US 9,336,194).

Regarding Claim 1: Cunha discloses a cooling system (See Figure 3) for a component of a gas turbine engine (92), comprising:
a turbine rotor (26) (See Fig 1) of a gas turbine engine;

a second airflow passage (86) configured to direct a second airflow to the mixing chamber (Air from the plenum 48; Paragraph 50), the second airflow having a higher temperature than the first airflow (Paragraph 50); 
a cooling airflow passage (90) to direct a cooling airflow from the mixing chamber to the turbine rotor (Paragraph 43), the cooling airflow comprising the first airflow and the second airflow (the first and second airflows are mixed in 70 and provided to 90, Abstract);
wherein the first airflow passage, the second airflow passage, and the cooling airflow passage allow an amount of cooling airflow to cool the turbine rotor during normal operation of the gas turbine engine (Paragraphs 50 and 43); 
wherein the second airflow is directed from a diffuser (Annotated Figure I) of the gas turbine engine radially outboard of a combustor plenum (Annotated Figure I) of the gas turbine engine and
wherein the second airflow passage and the cooling airflow passage are sized and configured such that when the first airflow through the first airflow passage is stopped, the flow of the second airflow into the mixing chamber via the inlet of the second airflow passage to the mixing chamber and through an outlet of the cooling airflow passage is sufficient to prevent backflow of hot combustion gases into the turbine rotor. The stopping of the first airflow passage is intended use given little patentable weight as the intended use does not provide any structural difference or limitation to the apparatus. The prior art is capable of delivering air from the second airflow passage through the cooling airflow passage if no air is provided from the first 
Feigl teaches about backflow in a turbine and discusses the importance of providing cooling air at suitable pressures and flow rates to not only adequately cool components but also prevent backflow by maintaining an acceptable back flow margin. This insures that damage is not caused to components resulting from ingesting hot combustion gases (Feigl Col 2 Line 1-14). 

    PNG
    media_image1.png
    555
    1036
    media_image1.png
    Greyscale

Annotated Figure I

Regarding Claim 4: Cunha in view of Feigl discloses the invention as claimed and as discussed regarding Claim 1, Cunha further discloses a heat exchanger (94) configured to lower a temperature of the first airflow prior to entering the mixing chamber (Paragraph 44).

Regarding Claim 9: Cunha discloses a gas turbine engine (Figure 1), comprising:
a compressor section (19);

a turbine section (21); and
a cooling system (See Figure 3) for a turbine rotor (Paragraph 43; 25 and 26 are the rotors of the turbine per Figure 1) of the turbine section, including:
a first airflow passage (98) configured to direct a first airflow to a mixing chamber (70);
a second airflow passage (86) configured to direct a second airflow to the mixing chamber (Air from the plenum 48; Paragraph 50), the second airflow having a higher temperature than the first airflow (Paragraph 50); and
a cooling airflow passage (90) to direct a cooling airflow from the mixing chamber to the component, the cooling airflow comprising the first airflow and the second airflow (the first and second airflows are mixed in 70 and provided to 90, Abstract);
wherein the first airflow passage, the second airflow passage, and the cooling airflow passage allow an amount of cooling airflow to cool the turbine rotor during normal operation of the gas turbine engine (Paragraphs 50 and 43); 
wherein the second airflow is directed from a diffuser (Annotated Figure I) of the gas turbine engine radially outboard of a combustor plenum (Annotated Figure I) of the gas turbine engine and
wherein the second airflow passage and the cooling airflow passage are sized and configured such that when the first airflow through the first airflow passage is stopped, the flow of the second airflow into the mixing chamber via the inlet of the second airflow passage to the mixing chamber and through an outlet of the cooling airflow passage is sufficient to prevent 

 It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure an inlet of the second airflow passage to the mixing chamber and an outlet of the cooling airflow passage of Cunha to provide suitable pressure and flow rates to prevent backflow in order to prevent the ingestion of damaging hot combustion gasses (Feigl Col 2 Line 1-14).

Regarding Claim 13: Cunha in view of Feigl discloses the invention as claimed and as discussed regarding Claim 9, Cunha further discloses a heat exchanger (94) configured to lower a temperature of the first airflow prior to entering the mixing chamber (Paragraph 44).

Regarding Claim 17: Cunha discloses a method of cooling a component of a gas turbine engine, comprising:
urging a first airflow (98) into a mixing chamber (70);
urging a second airflow (86) into the mixing chamber, the second airflow having a higher temperature than the first airflow (Paragraph 50) ;
flowing a cooling airflow comprising the first airflow and the second airflow from the mixing chamber through a cooling airflow passage (90) toward the component (92);

wherein the second airflow is directed from a diffuser (Annotated Figure I) of the gas turbine engine radially outboard of a combustor plenum (Annotated Figure I) of the gas turbine engine and
wherein the second airflow passage and the cooling airflow passage are sized and configured such that when the first airflow through the first airflow passage is stopped, the flow of the second airflow into the mixing chamber via the inlet of the second airflow passage to the mixing chamber and through an outlet of the cooling airflow passage is sufficient to prevent backflow of hot combustion gases into the turbine rotor. The stopping of the first airflow passage is intended use given little patentable weight as the intended use does not provide any structural difference or limitation to the apparatus. The prior art is capable of delivering air from the second airflow passage through the cooling airflow passage if no air is provided from the first airflow passage, per Paragraph 50 the air from the second passage is of higher pressure than that from the first air passage. In addition the “sized and configured” does not provide a further structural limitation to the structure, the flow direction between components is determined by pressure differentials resulting in engine operation and not “sizing and configuration” of passages. The “sizing and configuration” could create a larger possible pressure drop; however, the “sizing and configuration” cannot make a flow go from a higher pressure to a lower pressure region. In this case the pressure of the turbine is less than that of the combustor (if this was not the case the gas turbine could not operate). It is reaffirmed that the prior art is capable of delivering air from the second airflow passage through the cooling airflow passage if no air is 
Feigl teaches about backflow in a turbine and discusses the importance of providing cooling air at suitable pressures and flow rates to not only adequately cool components but also prevent backflow by maintaining an acceptable back flow margin. This insures that damage is not caused to components resulting from ingesting hot combustion gases (Feigl Col 2 Line 1-14). 
 It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure an inlet of the second airflow passage to the mixing chamber and an outlet of the cooling airflow passage of Cunha to provide suitable pressure and flow rates to prevent backflow in order to prevent the ingestion of damaging hot combustion gasses (Feigl Col 2 Line 1-14).

	Regarding Claim 20: Cunha in view of Feigl discloses the invention as claimed and as discussed regarding Claim 17, Cunha further discloses urging the second airflow from a diffuser (86, the opening is from a diffuser to the mixing chamber) of the gas turbine engine to the mixing chamber.


Claims 5, 12, 14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cunha in view of Feigl as applied to claims above, and further in view of Suciu et al. (US 2013/0219920).

Regarding Claims 5 and 14: Cunha in view of Feigl teaches the invention as claimed and as discussed regarding the claim they depend on, Claims 1 and 9 respectively. Cunha in view of Feigl does not disclose the first airflow is directed from a compressor section of the gas turbine engine via a bleed port. 
However, Suciu teaches a similar cooling system that conditions flow wherein an airflow is directed from a compressor section of the gas turbine engine via a bleed port (Suciu Paragraph 35). 
The substitution of bleed air sources between the combustor plenum, Cunha, and the compressor, Suciu, is the simple substitution of one known equivalent element for another. This substitution would lead to the predictable result, to one of ordinary skill in the art at before the effective filling date of the claimed invention, of providing compressed air to the first air passage. When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
Therefore, it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the first airflow passage of 
Regarding Claim 12: Cunha in view of Feigl teaches the invention as claimed and as discussed regarding Claim 9. Cunha in view of Feigl does not disclose the cooling airflow passage includes a tangential onboard injector of the gas turbine engine. 
However, Suciu teaches cooling system for a turbine rotor where a cooling airflow passage (70) (See Figure 2) includes a tangential onboard injector (62) of the gas turbine engine. 
It would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the first airflow passage of Cunha include a tangential onboard injector of Suciu, in order to impart swirling movement and direct cooling airflow onto the turbine rotor and reduce the relatively high temperature impact experienced by such hardware during engine operation (Suciu Paragraph 34 and 36). 
Regarding Claim 18: Cunha in view of Feigl teaches the invention as claimed and as discussed regarding Claim 17. Cunha in view of Feigl does not disclose urging the first airflow from a compressor section of the gas turbine engine to the mixing chamber.
However, Cunha in view of Feigl as modified in view of Suciu as discussed regarding Claim 5 teaches the first airflow connecting a compressor section of the gas turbine engine to the mixing chamber. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that this arrangement would urge the first airflow from a compressor section of the gas turbine engine to the mixing chamber (As the compressor section would have a higher pressure as the source of the air).
Regarding Claim 19: Cunha in view of Feigl teaches the invention as claimed and as discussed regarding Claim 18. Cunha further discloses passing the first airflow through a heat . 

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 103 rejection the examiner finds that under BRI the prior art of record teaches the new limitations (See Annotated Figure I). There is a diffuser which is radially outboard of a combustor plenum.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
 and fax number is (571)272-3925.  The examiner can normally be reached on M-F 8-4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/ T.J. /Examiner, Art Unit 3741                                                                                                                                                                                                        /JASON H DUGER/Primary Examiner, Art Unit 3741